                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                          DOCKET NO. 3:19CR346-MOC


UNITED STATES OF AMERICA                  )
                                          )
            v.                            )
                                          )
(1)   RYAN FRANKLIN CONKLIN               )
                                          )
__________________________________________)

                           ORDER UNSEALING INDICTMENT
                              AND ARREST WARRANT


       THIS MATTER IS BEFORE THE COURT on the “United States’ Motion To Unseal

Indictment And Arrest Warrant” (Document No. 6) filed February 21, 2020. Having carefully

considered the motion, the undersigned will grant the motion.

       IT IS, THEREFORE, ORDERED that the “United States’ Motion To Unseal Indictment

And Arrest Warrant” (Document No. 6) is GRANTED, and the Indictment and arrest warrant in

the above-named matter are unsealed.

       SO ORDERED.



                                       Signed: February 21, 2020
